DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution of this application, Examiner is not restricting claim(s) 6 and 12. Claim(s) 6 and 12 are directed to are specie independent of the specie presented in claim(s) 4-5, 10-11, respectively. Further amendments to claim(s) 6 and 12 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7 and 8 are claiming “the hose dissection unit.” There is seem to be a typographical error. Examiner believes claims 7 and 8 meant to recite “the hose detection unit.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alguera (US 20110025482 A1), and further in view of (US 2011/0187064 A1).

Consider claim 1, Alguera teaches, a system for issuing a warning when a hose (halves 3, 4) is attached to a vehicle (1), (Alguera teaches, “the electronic signal is read by a towing-vehicle-side control device, and a check-back message on the connection state is displayed by a signal unit. The signal unit here can display the connection state directly…” See ¶ 0015) comprising: 
a notification unit (15) mountable within a driver area (14) of the vehicle (1), (Alguera teaches, “Control device 8 is connected to a signal unit 15 disposed in the cab 14 of towing vehicle 1, which unit informs the driver whether there is a proper connection between first and second connector halves 3, 4.” See ¶ 0020); and 

wherein the hose detection unit (8) is operable to activate the notification unit when the hose is attached to the hose coupling of the vehicle (Alguera teaches, “[i]f control device 8 decides that there is a proper connection between connector halves 3, 4, this is displayed to the driver through signal unit 15 within cabin 14.” See ¶ 0026); and 

wherein the hose detection unit is further operable to reset the notification unit when the hose is detached from the hose coupling of the vehicle, (Alguera teaches, “[a] build-up of pressure within pneumatic brake line 18a occurs only if a proper connection is made between first connector half 3 and second connector half 4, and only then does a signal transmission by the databus occur through first and second connector halves 3, 4, which transmission is detected by control device 8 of towing vehicle 1.” See ¶ 0025. Therefore, without “a proper connection is made between first connector half 3 and second connector half 4” there will be no “signal transmission by the databus occur through first and second connector halves…” i.e. reset the notification unit 8.) 

With respect to, “a hose detection unit (8) in communication with the notification unit (15) and mountable on an exterior of the vehicle adjacent to a hose coupling (9) of the vehicle (1)” Alguera, Fig. 1, shows control device 8 exterior to the cab portion of the vehicle and adjacent to the alignment wedge 13 (shown in both fig. 1 and 2), where the alignment wedge 13 that comprises the halves 4, and contacts 9. Nonetheless, in an analogous art, Breiner teaches, “an alerting system for signaling that a hose, cable, or other long, flexible object has been displaced from its stored position on a vehicle” See ¶ 0008. Breiner teaches, “FIG. 7 is a fragmentary, diagrammatic illustration of components of an alerting system embodying the invention, including a gripping unit comprised of a tongs-like device gripping the end portion of a hose disposed in the uppermost ‘flake’ or layer of a stack.” See ¶ 0027. Breiner teaches, “signaling device 25, for producing an alarm signal, is mounted within the cabin 26 of the cab 12 and is operatively connected to receive signals from all of the mounting boxes 20” See ¶ 0029. Breiner teaches, “[m]otion detectors, optical sensors, and the like, disposed at any effective location (e.g., on the arms 54 or within the housing 66), might for example also See ¶ 0040. Therefore, the detection unit, i.e. Motion detectors, optical sensors, is located in the exterior of the vehicle adjacent to the hose (gripped object) to detect whether the object is properly attached or not, and “generate a signal that is indicative of the absence of the gripped object.”  
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Alguera and provide a motion detectors and or optical sensors located in the exterior of the vehicle adjacent to the hose (gripped object) to detect whether the object is properly attached or not, and “generate a signal that is indicative of the absence of the gripped object” as suggested by Breiner in para 0040; thereby preventing “property damage, and of severe personal injury and even of death of bystanders, resulting from impact by a hose and or cable trailing from a moving vehicle” anticipated by Breiner in para 0005. 


Consider claim 2, the system of claim 1, further comprising a control valve (7) installable in an air brake system of the vehicle, wherein the hose detection unit (8) is further operable to actuate the control valve (7) to lock the air brake system when the hose is attached to the hose coupling of the vehicle, (Alguera teaches, “[c]ontrol line 18b similarly runs from alignment wedge 13 to trailer control device 7. In addition, a brake valve 17 can also be controlled through another branch line by trailer control device 7.” See ¶ 0024. Alguera teaches, “[a] build-up of pressure within pneumatic brake line 18a occurs only if a proper connection is made between first connector half 3 and second connector half 4, and only then does a signal transmission by the databus occur through first and second connector halves 3, 4, which transmission is detected by control device 8 of towing vehicle 1.” See ¶ 0025. Therefore, without “a proper connection is made between first connector half 3 and second connector half 4” there will be no locking in the air brake system.)

Consider claim 3, the system of claim 1, wherein the notification unit includes one of: a visual alarm, an audio alarm, or an audio-visual alarm, Alguera teaches,  “[t]he signal unit here can display the connection state directly, or can offer the driver, for example, information on performing further procedures, such as retracting the telescopic landing gear.” See ¶ 0005. Alguera teaches, “a signal unit that displays the connection status to the driver.” See ¶ 0007. Breiner teaches, “any suitable signaling device, be it visual, audible, or both, and any suitable transmitting system for initiating the alert signal, be it hard-wired or wireless, analog or digital, may be employed.” See ¶ 0041.

Consider claim 7, most limitations of claim 7 were discussed in the rejection claim 1, with respect to, determining whether the hose is within a nominal detection zone of a hose detection unit, Examiner is reasonably interpreting disclosed grip of Breiner as the a nominal detection zone of a hose detection unit, “a mechanical gripping unit comprised of at least two gripping members dimensioned and configured to cooperatively grip therebetween, in direct surface contact, an end portion of a long, flexible object; means mounting the gripping members for movement between at least one first position, in which engaging elements of the gripping members are proximate one another, and at least one second position in which the engaging elements are remote from one another; and means for biasing the gripping members toward the at least one first position” See ¶ 0012.

Consider claim 8, the method of claim 7, further comprising actuating a control valve installed in an air brake system of the vehicle to lock the air brake system if the hose is determined to be within the nominal detection zone of the hose dissection unit, See rejection of claim 2.

Consider claim 9, the method of claim 7, wherein the notification unit includes one of: a visual alarm, an audio alarm, or an audio-visual alarm, See rejection of claim 3.

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alguera (US 20110025482 A1), in view of (US 2011/0187064 A1), and further in view of Bianco (US 2015/0186837 A1).
Consider claim 4, the system of claim 1, wherein the hose detection unit includes one of: an RFID reader, or a proximity sensor, in an analogous art, Bianco teaches, “the connection line protection system comprises a first array of outlets that each have a first unique identifier and a second array of inlets that each have a second unique identifier. The connection line protection system also comprises a connector having opposed ends that each have a connector identifier and a scanner for reading in tandem a first identifier and a connector identifier and a second identifier and a connector identifier.” See ¶ 0003. Bianco teaches, “[t]he connection line protection system preferably employs handheld scanners which have RF communication capability and read barcodes or RFID tags to determine whether or not the connections are correct.” See ¶ 0052.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Alguera-Breiner and provide an RFID scanner and an RFID tag at hose coupling to determine whether the correct hose is connected to therefore, “wireless communications back to a central processor that either verifies the hose connections are correct or alerts the operator if there is an incorrect connection” as anticipated by Bianco in para 0002.

Consider claim 5, the system of claim 4, further comprising an RFID tag attachable to the hose, wherein the RFID tag may be one of: an active RFID tag, or a passive RFID tag, Bianco teaches, “FIG. 20C is a photograph of the hose coupling with an RFID tag assembly” See ¶ 0041. Bianco teaches, “FIG. 20B is a photograph of label 514 attached to the RFID assembly 513 to form the RFID tag assembly 515. FIG. 20C is a photograph of hose coupling 303 with RFID tag assembly 515 applied to recessed area 305 to form intelligent RFID quick connect hose coupling 516.” See ¶ 0075. Bianco does not state that the RFID tag/label comprises a battery, therefore, it is Examiner’s position that Bianco tags are passive RFID tag; nonetheless, Examiner takes Official Notice that active RFID tags are well-known in the art and would be a simple substitution for one known element with another. 

Consider claim 6, the system of claim 4, wherein the proximity sensor is an electromagnetic proximity sensor. Breiner teaches, “[m]otion detectors, optical sensors” and Examiner takes Official Notice that proximity sensors are well-known in the art and would be a simple substitution for one known element with another. 

Consider claim 10, the method of claim 7, wherein the hose detection unit includes one of: an RFID reader, or a proximity sensor, See rejection of claim 4.

Consider claim 11, the method of claim 10, wherein determining whether the hose is within a nominal detection zone of the hose detection unit comprises reading an RFID tag attached to the hose, the RFID tag being one of: an active RFID tag, or a passive RFID tag, See rejection of claim 5.

Consider claim 12, the method of claim 10, wherein the proximity sensor is an electromagnetic proximity sensor, See rejection of claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/OMER S KHAN/           Primary Examiner, Art Unit 2683